-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	The application data sheet states that this application is a divisional of 15/839,410 filed on 12/12/2017. The priority claim is not correct and should be amended to “continuation” for the following reasons. The elected claims (1, 2, and 4) that were patented in application ‘410 were amended during the course of prosecution to the extent that the claims render the currently pending claims obvious. The claims were amended to require a specific chemical compound and a purpose of the method. Additionally, the claim set was amended to recite new claims 26-30 which encompass two independent claims that also render the presently claimed methods obvious. The preambles in the claims require a method for inhibiting mycobacterium tuberculosis, whereas prior to restriction the claims did not recite a purpose of the method in the preamble. Present claims are all drawn to methods for disrupting a pathogen, which is an obvious over a method of inhibiting m. tuberculosis.     
Claim Status
	Claims 1-20 are pending and examined. 
Information Disclose Statement 
	NPL documents 1 and 46 listed in IDS dated 10/16/2020 were not considered because it they are a list of patent application serial numbers. According to 37 CFR 1.98 “Each U.S. patent listed in an information disclosure statement must be identified by inventor, patent number, and issue date”.
Claim Objections 
	Claim 2 is objected to because it recites improper Markush language. It is recommended to replace “a group” with “the group”.
	Claims 2, 13, and 19 are objected to because the claims are missing an article in front of “Gram-negative microbe”. It is recommended to amend the claims to recite “a Gram-negative microbe”. 
Claim 6 is objected to because Th is misspelled and should be replace with The. 
Claim 9 is objected to because it is missing an article. It is recommended to amend the claim to recite “an aryl group”.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 8, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 15 recite “selected from another group comprising” followed by a list of chemical moieties. The claims are indefinite because “another” implies an additional group and in the present case it is not clear to what is it in addition. Claim 3 depends from claim 1 and claim 15 depends from claim 14. Neither claim 1 nor claim 14 teaches a group from which the nitrogen cation is selected. It is not clear why “another” was used to describe groups from which the nitrogen cation is selected. Grounds of rejection may be obviated by replacing “another group comprising” with “the group consisting of”. 
Claims 4 and 16 are indefinite because it is not clear how the method step of disrupting comprises a supramolecular assembly. The connection between the method step and the structure is not clear.  
Claims 8 and 12 are indefinite because the claims provide a definition for the variable R, which is not included in the structure depicted in the claims. To obviate the grounds of rejection, it is recommended to amend the chemical structure to include R bonded X on the right side of the chemical structure. Structure 200 in Figure 2 provides support for the recommended amendment. 
Claim 17 is indefinite because it is not clear if “the hydrophobic functional group” in line 4 refers to “a hydrophobic functional group” in lines 1-2 of the claim or if it refers to “R is a hydrophobic functional group” of claim 12 in line 5.
Claims 13 and 14 are indefinite because claims depend from and contain indefinite limitations of claim 12.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 requires the chemical compound of claim 1 to be characterized by the chemical structure depicted in claim 8. Claim 8 does not further limit claim 1 because the structure depicted in claim 8 does not comprise a bis(urea)guanidinium.
Claim 11 depends from claim 1 and further defines the ionene unit as having the chemical structure selected from 8 structures. Claim 11 does not further limit claim 1 because first through fifth structures each contains a cation distributed along a molecular backbone, however none of structures contain a bis(urea)guanidinium. Based on claim 1, an ionene unit is required to comprise a cation distributed along a molecular backbone and the molecular backbone comprises a bis(urea)guanidinium structure.      
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting Rejections 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,836,864 B2 (of record in IDS dated 02/04/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to methods that render the presently claimed methods obvious. Present claims are drawn to methods of disrupting a pathogen which is obvious over patented claims that are drawn to methods of inhibiting mycobacterium tuberculosis. 
Present claims 1, 2, 4, 5, 9, and 18-20 are obvious over patented claims 5 and 9 because patented claim 5 requires contacting a mycobacterium tuberculosis with a chemical compound that comprises an ionene unit comprising a cation X distributed along a molecular backbone and the molecular backbone comprises a bis(urea)guanidinium structure and a hydrophobic functional group covalently bonded to the molecular backbone and electrostatically disrupting a membrane of the mycobacterium tuberculosis. The method in the patented claim 5 is a method of disrupting a pathogen because active method steps require disrupting a membrane of the pathogen. Claim 4 is included in the rejection for the purpose of compact prosecution. Present claim 4 is indefinite as explained above. The patented claim requires the step of electrostatically disrupting a membrane of the m. tuberculosis, thus it would have been reasonable to conclude that the arrangement of the chemical compound and the m. tuberculosis in the patented method would have been the same as the as the arrangement in the present claims during the step of electrostatically disrupting a membrane of the pathogen. The chemical structure required in present claim 9 is identical to the chemical structure recited in patented claim 5. 
Present claim 3 is obvious over patented claim 6. 
Present claim 6 is obvious over patented claim 7.
Present claim 7 is obvious over patented claim 5 because patented claim 5 requires a degradable molecular backbone.
Present claim 8 is obvious over patented claims 1 and 9. As explained above, present claim 8 does not further limit claim 1 because claim 8 does not require the chemical compound of claim 1 to contain bis(urea)guanidinium. The structure claimed in patented claim 1 is the same as the chemical structure required by claim 8. Patented claim 1 requires contacting a mycobacterium tuberculosis with a chemical compound that that is structurally identical to the chemical compound of present claim 8 and electrostatically disrupting a membrane of the mycobacterium tuberculosis. The method in the patented claims 1 and 9 is a method of disrupting a pathogen because it requires disrupting a membrane of the pathogen.
Present claim 10 is obvious over patented claim 8 because the first two chemical structure in present claim 10 are the same as the two chemical structures in patented claim 8.
Present claim 11 is obvious over patented claim 8 because the sixth and the seventh chemical structures in present claim 11 are identical to two chemical structures in the patented claim 8. 
Present claims 12-14 and 16 are obvious over patented claims 1 and 9 because patented claim 1 requires contacting a mycobacterium tuberculosis with a chemical compound that that is structurally identical to the chemical compound of present claim 12 and electrostatically disrupting a membrane of the mycobacterium tuberculosis. The method in the patented claims 1 and 9 is a method of disrupting a pathogen because it requires disrupting a membrane of the pathogen. Claim 16 is included in the rejection for the purpose of compact prosecution. Present claim 16 is indefinite as explained above. The patented claim requires the step of electrostatically disrupting a membrane of the m. tuberculosis, thus it would have been reasonable to conclude that the arrangement of the chemical compound and the m. tuberculosis in the patented method would have been the same as the as the arrangement in the present claims during the step of electrostatically disrupting a membrane of the pathogen.  
Present claim 15 is obvious over patented claim 3.
Present claim 17 is obvious over patented claims 2 and 4.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617